Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 1 of 57 Page ID
                                 #:2969
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 2 of 57 Page ID
                                 #:2970
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 3 of 57 Page ID
                                 #:2971
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 4 of 57 Page ID
                                 #:2972
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 5 of 57 Page ID
                                 #:2973
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 6 of 57 Page ID
                                 #:2974
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 7 of 57 Page ID
                                 #:2975
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 8 of 57 Page ID
                                 #:2976
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 9 of 57 Page ID
                                 #:2977
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 10 of 57 Page ID
                                 #:2978
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 11 of 57 Page ID
                                 #:2979
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 12 of 57 Page ID
                                 #:2980
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 13 of 57 Page ID
                                 #:2981
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 14 of 57 Page ID
                                 #:2982
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 15 of 57 Page ID
                                 #:2983
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 16 of 57 Page ID
                                 #:2984
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 17 of 57 Page ID
                                 #:2985
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 18 of 57 Page ID
                                 #:2986
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 19 of 57 Page ID
                                 #:2987
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 20 of 57 Page ID
                                 #:2988
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 21 of 57 Page ID
                                 #:2989
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 22 of 57 Page ID
                                 #:2990
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 23 of 57 Page ID
                                 #:2991
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 24 of 57 Page ID
                                 #:2992
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 25 of 57 Page ID
                                 #:2993
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 26 of 57 Page ID
                                 #:2994
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 27 of 57 Page ID
                                 #:2995
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 28 of 57 Page ID
                                 #:2996
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 29 of 57 Page ID
                                 #:2997
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 30 of 57 Page ID
                                 #:2998
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 31 of 57 Page ID
                                 #:2999
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 32 of 57 Page ID
                                 #:3000
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 33 of 57 Page ID
                                 #:3001
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 34 of 57 Page ID
                                 #:3002
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 35 of 57 Page ID
                                 #:3003
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 36 of 57 Page ID
                                 #:3004
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 37 of 57 Page ID
                                 #:3005
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 38 of 57 Page ID
                                 #:3006
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 39 of 57 Page ID
                                 #:3007
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 40 of 57 Page ID
                                 #:3008
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 41 of 57 Page ID
                                 #:3009
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 42 of 57 Page ID
                                 #:3010
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 43 of 57 Page ID
                                 #:3011
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 44 of 57 Page ID
                                 #:3012
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 45 of 57 Page ID
                                 #:3013
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 46 of 57 Page ID
                                 #:3014
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 47 of 57 Page ID
                                 #:3015
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 48 of 57 Page ID
                                 #:3016
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 49 of 57 Page ID
                                 #:3017
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 50 of 57 Page ID
                                 #:3018
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 51 of 57 Page ID
                                 #:3019
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 52 of 57 Page ID
                                 #:3020
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 53 of 57 Page ID
                                 #:3021
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 54 of 57 Page ID
                                 #:3022
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 55 of 57 Page ID
                                 #:3023
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 56 of 57 Page ID
                                 #:3024
Case 2:19-cv-01963-MCS-PLA Document 89-2 Filed 02/18/20 Page 57 of 57 Page ID
                                 #:3025
